ALLOWABILITY NOTICE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Ritter on 08/20/2021.
The application has been amended as follows (added language is underlined and removed language is shown with a strikethrough).  Please replace the claims filed 08/21/2010 with the following claim set. Claims not listed are left unamended:

21. (Currently Amended) A computer implemented method for assessing an arterio-venous malformation (AVM), the method comprising:
receiving image data of at least a portion of a vascular system of a patient, including one or more blood vessels having at least one vessel wall associated with the AVM; 
generating a patient-specific three-dimensional anatomic model of the portion of the vascular system of the patient, using the received image data; 
identifying, using a computer processor, features of the one or more blood vessels having the AVM; 

performing a blood flow simulation through the identified blood vessels having the AVM; 
identifying one or more largest blood vessels associated with the AVM; and 
generating a treatment recommendation for treating the AVM of the identified blood vessel based on the performed blood flow simulation and based on the identified largest blood vessels associated with the AVM.  

30. (Currently Amended) A system for assessing an arterio-venous malformation (AVM), the system comprising: 
at least one data storage device storing instructions for assessing an arterio-venous malformation (AVM); and 
at least one processor configured to execute the instructions to perform a method comprising: 
receiving image data of at least a portion of a vascular system of a patient, including one or more blood vessels having at least one vessel wall associated with the AVM; 
generating a patient-specific three-dimensional anatomic model of the portion of the vascular system of the patient, using the received image data; 
identifying, using a computer processor, features of the one or more blood vessels having the AVM; 

performing a blood flow simulation through the identified blood vessels having the AVM; 
identifying one or more largest blood vessels associated with the AVM; and 
generating a treatment recommendation for treating the AVM of the identified blood vessel based on the performed blood flow simulation and based on the identified largest blood vessels associated with the AVM.

37. (Currently Amended) A non-transitory computer readable medium storing computer-executable programming instructions for performing a method of non-invasively assessing a risk of a clinical event in a patient, the method comprising:
receiving image data of at least a portion of a vascular system of a patient, including one or more blood vessels having at least one vessel wall associated with an arterio-venous malformation (AVM); 
generating a patient-specific three-dimensional anatomic model of the portion of the vascular system of the patient, using the received image data; 
identifying, using a computer processor, features of the one or more blood vessels having the AVM; 
identifying, using a computer processor, a blood vessel of the patient-specific three-dimensional anatomic model; 
performing a blood flow simulation through the identified blood vessels having the AVM; 

generating a treatment recommendation for treating the AVM of the identified blood vessel based on the performed blood flow simulation and based on the identified largest blood vessels associated with the AVM.

Reasons for Allowance
Claims are allowable as per 08/20/2021 telephone interview.
Claims 21-40 are allowed.
The terminal disclaimer filed on 08/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 9,839,483, 10,285,762, 9,993,303 and 10,786,308 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of receiving image data of a vascular system of a patient, including one or more blood vessels having at least one vessel wall associated with the AVM, generating a patient-specific three-dimensional anatomic model of the portion of the vascular system of the patient, using the received image data,  identifying, features of the one or more blood vessels having the AVM, identifying, a blood vessel of the patient-specific three-dimensional anatomic model, performing a blood flow simulation through the identified blood vessels having the AVM, identifying one or more largest blood vessels associated with the AVM, and generating a treatment recommendation for treating AVM of the identified blood vessel based on the performed 
For example, Kumar and Gugliemi references cited both teach modeling an AVM to determine blood flow characteristics. These papers focus on a ‘lumped parameter’ type model where an electrical circuit is used to simulate the behavior of blood flow and pressure in an AVM as a simplification to understand the fluid flow behavior. Gugliemi also teaches modifying the electrical circuit in order to simulate how a particular treatment might affect the blood flow. These references fail to teach or suggest the claim language described above, including generating a treatment recommendation for treating AVM based on the identified largest blood vessels associated with the AVM. 
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661